UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC NOREL STURDIVANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00123-WO-1)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Norel Sturdivant, Appellant Pro Se. Michael A. DeFranco,
Sandra Jane Hairston, Robert Michael Hamilton, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, Paul Alexander Weinman, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac Norel Sturdivant appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction       based   on   Amendment         782   of    the     U.S.    Sentencing

Guidelines Manual. *         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             See United States v. Sturdivant, No.

1:10–cr–00123-WO-1 (M.D.N.C. Apr. 12, 2016).                       We dispense with

oral       argument   because     the    facts    and     legal    contentions     are

adequately      presented    in    the    materials       before    this   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




       *The district court granted Sturdivant’s § 3582(c)(2)
motion, but did not reduce his sentence to the full extent he
requested.



                                           2